Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" and to the use of our report dated March 14, 2013 (exceptNote 17, as to which the date is May 28, 2013) in Amendment No.2 to the Registration Statement (Form F-4 No. 333-190316) and the related Prospectus of Ultrapetrol (Bahamas) Limited for the registration of $200,000,/8% First Preferred Ship Mortgage Notes due 2021. /s/ Pistrelli, Henry Martin y Asociados S.R.L., a member of Ernst & Young Global Buenos Aires, Argentina November 4, 2013
